                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


SAMIR EL-HOSSEINY                                                  PLAINTIFF


VS.                                                    CIVIL ACTION NO. 2:19cv10-KS-MTP


CRAIG ROBERT WIGGEN and ARRESTS.ORG                              DEFENDANTS



           ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
              AND DISMISSING ARRESTS.ORG WITHOUT PREJUDICE.

This cause is before the Court on Report and Recommendation [23] entered by Magistrate

Judge Michael T. Parker recommending that Defendant, Arrests.org by dismissed without

prejudice. The Plaintiff, Samir El-Hosseiny has filed an Objection [24] to the Report and

Recommendation. The Court has considered same and the pleadings filed herein and does hereby

find as follows to wit:

                                 I. PROCEDURAL HISTORY

       Plaintiff filed his Complaint [1] against Defendant Craig Robert Wiggen and Defendant

 Arrests.org on January 18, 2019, alleging that they had defamed him, intentionally inflicted

 emotional distress, put him in a false light, and misappropriated his name and likeness for

 commercial gain. Plaintiff was granted in forma pauperis status on January 23, 2019, and the

 Court directed the United States Marshal Service to serve process on defendant Wiggen [3]

 and [5]. The Court did not direct service on Arrests.org because plaintiff had not provided a

 name or address for any agent for service of process and ordered plaintiff to respond with

 such information by February 15, 2019 [5]. Plaintiff responded but his response [7] was
 vague, and then plaintiff moved to serve Arrests.org through email or Rmail [12] and [13].

 His motions were denied by Judge Parker and plaintiff was informed that he had failed to

 provide the Court with the necessary information to serve Arrests.org [15]. Plaintiff was

 again directed to provide a physical address and a name for an agent for service of process

 for Arrests.org by May 31, 2019 [15]. Plaintiff then responded [18] but the information was

 insufficient for service. Plaintiff responded but did not furnish the Court with sufficient

 information to serve process and stated that Arrests.org is basically a website but he does not

 know where the activity occurs. Judge Parker found that the plaintiff had not properly

 identified Arrests.org sufficiently for process to be issued, and more than 120 days had

 elapsed since plaintiff filed his lawsuit and Arrests.org had not been served. As a result,

 Judge Parker recommended dismissal of Arrests.org without prejudice [23].



                                  II. STANDARD OF REVIEW

       When a party objects to a Report and Recommendation this Court is required to “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). See also Longmire v.

Gust, 921 F.2d 620, 623 (5th Cir. 1991) (Party is “entitled to a de novo review by an Article III

Judge as to those issues to which an objection is made.”) Such review means that this Court will

examine the entire record and will make an independent assessment of the law. The Court is not

required, however, to reiterate the findings and conclusions of the Magistrate Judge. Koetting v.

Thompson, 995 F.2d 37, 40 (5th Cir. 1993) nor need it consider objections that are frivolous,

conclusive or general in nature. Battle v. United States Parole Commission, 834 F.2d 419, 421


                                                 2
(5th Cir. 1997). No factual objection is raised when a petitioner merely reurges arguments

contained in the original petition. Edmond v. Collins, 8 F.3d 290, 293 (5th Cir. 1993).



                     III. PETITIONER’S OBJECTIONS AND ANALYSIS

       In his Objection plaintiff makes several statements as follows:

                      1. Plaintiff cannot provide such an address where no such
                         address exists as Arrests.org is an online company website
                         and only lists an email address info@arrests.org as the
                         only means to contact them, and such email address is
                         functional as plaintiff has sent and received emails
                         from said email address. (document 24, page 2)

                      2. Defendant Arrests.org does not have a physical address,
                         despite Plaintiff’s unwavering attempt to find one.
                         (document 24, page 2)

                      3. The claim against defendant Arrests.org should not
                         be dismissed since they are crucial to this claim
                         because they and others under an unincorporated
                         association using a common name have published
                         on the internet defamatory statements and other
                         harms listed in this claim about and to plaintiff.
                         (document 24, page 2)

                      4. Defendant, Arrests.org does not provide for and
                         appears not to have a physical address.
                         (document 24, page3)

                      5. At the end of the day Arrests.org does not provide
                         for or appear to have a physical address in which
                         it may be served process by a U.S. Marshal Service
                         of Process as required by honorable court’s Orders.
                         Plaintiff after sincere due diligence now does not
                         believe there is an actual “brick and mortar” physical
                         address for defendant Arrests.org except the physical
                         address of creator and one of the owners of defendant
                         Arrests.org, defendant Craig Robert Wiggen.
                         (document 24, page 3)


                                                3
       Plaintiff cites to the Court F.R.C.P 17(b)(3)(A) and claims that Arrests.org is an

unincorporated association.

               (3) For all other parties, by the law of the State where the
                   Court is located, except that:

               (A) a partnership or other unincorporated association with
                   no such capacity under that state’s laws may sue or be
                  sued in its common name to enforce a substantive right
                  existing under the United States Constitution or laws;
                  F.R.C.P 17(b)(3)


       Perhaps Arrests.org is an unincorporated association and perhaps it is a potential party or

tradename of an unincorporated association but it has no legal status and no place or way to be

served with process. Plaintiff has failed to establish to the Court how Arrests.org can be served

and without service as provided by Rule 4, the Complaint against Arrests.org should be

dismissed without prejudice. The persons who associate with one another to run Arrests.org may

be proper parties and they may do business as Arrests.og. The plaintiff may choose to seek to

amend his Complaint and sue the individuals and the common name of their association but after

being given adequate time to do so, and warnings by the Court has chosen not to. Therefore, the

Court finds that the Complaint against Arrests.org should be dismissed for failure to serve

process. The dismissal is without prejudice.

                                       IV. CONCLUSION

       As required by 28 U.S.C. §636(b)(1) this Court has conducted an independent review of

the entire record and a de novo review of the matters raised by the objection. For the reasons set

forth above, this Court concludes that the Objections to the Report and Recommendation lack

merit and should be overruled. The Court further concludes that the proposed Report and


                                                 4
Recommendation is an accurate statement of the facts and the correct analysis of the law in all

regards. Therefore, the Court accepts, approves and adopts the Magistrate Judge’s factual

findings and legal conclusions contained in the Report and Recommendation and further finds

that the Objections filed by Plaintiff are not well taken.

       Accordingly, it is ordered that the Complaint herein is DISMISSED WITHOUT

PREJUDICE as to Arrests.org.

       SO ORDERED this the ___3rd____ day of September, 2019.




                                       ____s/Keith Starrett________________
                                       UNITED STATES DISTRICT JUDGE




                                                  5
